Exhibit 10.5

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

This Settlement Agreement and Mutual Release (“Agreement”) is entered into this
5th day of November 2007 between Derek Webb, Prime Table Games, Prime Table
Games LLC and Hannah O’Donnell (collectively “Plaintiff”) and Progressive Gaming
International Corporation, f/k/a Mikohn Gaming Corporation and Progressive
Games, Inc. (collectively “Progressive”). Plaintiff and Progressive are
hereinafter collectively referred to as the “Parties”.

WHEREAS, Plaintiff filed a Complaint and First Amended Complaint against
Progressive in the United States District Court for the Southern District of
Mississippi styled: Derek Webb, Prime Table Games, Prime Table Games LLC and
Hannah O’Donnell v. Mikohn Gaming Corporation and Progressive Games, Inc., Case
No. 3:02-CV-1838-WS (“Action”);

WHEREAS; the Parties tried the Action to a jury verdict in January-February 2007
and plaintiff obtained a judgment in its favor (“Judgment”);

WHEREAS; the Parties wish to settle all of their disputes and differences,
including those related to the Action and the causes of action set forth
therein;

NOW, THEREFORE, in consideration of the following covenants and agreements and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the Parties agree as follows:

1. Progressive shall pay Plaintiff the amount of $20,000,000.00 (TWENTY MILLION
UNITED STATES DOLLARS AND NO CENTS) by wire transfer or certified check no later
than one business day after the date that this Agreement is last signed;



--------------------------------------------------------------------------------

2. Within thirty business days after the date of the payment identified in the
previous paragraph, Progressive shall pay Plaintiff the amount of $4,700,000.00
(FOUR MILLION SEVEN HUNDRED THOUSAND UNITED STATES DOLLARS AND NO CENTS) by wire
transfer or certified check;

3. No later than two business days after the payments in the previous two
paragraphs are made, Plaintiff shall file the necessary pleadings to dismiss the
Action with prejudice;

4. The Parties shall issue a joint public statement regarding this Agreement;

5. The Parties shall agree to a stay of the Action and the execution of the
Judgment, and any award of fees and costs, until the obligations in this
Agreement have been satisfied;

6. Plaintiff, for itself and its executors, beneficiaries, successors,
assignees, insurers, and any other person or entity who could now or hereafter
assert a claim in his name or on his behalf knowingly and voluntarily release
and forever discharge, to the extent permitted by law, Progressive, its
affiliates, subsidiaries, divisions, insurers, successors and assigns, and its
representatives, agents, attorneys, consultants, shareholders, officers,
directors, current and former employees individually and in their corporate
capacities, of and from any and all debts, demands, actions, causes of action,
suits, dues, royalties, sums of money, accounts, reckonings, bonds, specialties,
covenants, contracts, agreements and liabilities and any and all other claims of
every kind, nature and description whatsoever, at law, in equity or otherwise,
known and unknown, asserted or unasserted, that Plaintiffs have or may have
against Progressive from the beginning of the world to the date of this
Agreement, including, but not limited to, all claims that relate to, or arise
from, the Action, and any and all claims and causes of action related thereto,
such as any and all claims arising under federal or state antitrust laws;

7. Progressive, individually and jointly, along with its respective affiliates,
subsidiaries, divisions, insurers, shareholders, predecessors, successors and
assigns and current and former employees, officers, directors and agents
thereof, individually and in their corporate capacities knowingly and
voluntarily release and forever discharge, to the extent permitted by law,
Plaintiff, its



--------------------------------------------------------------------------------

insurers, successors and assigns, and representatives, agents, attorneys and
consultants from any and all debts, demands, actions, causes of action, suits,
dues, royalties, sums of money, accounts, reckonings, bonds, specialties,
covenants, contracts, agreements and liabilities and any and all other claims of
every kind, nature and description whatsoever, at law, in equity or otherwise,
known and unknown, asserted or unasserted, that Progressive has or may have
against Plaintiff from the beginning of the world to the date of this Agreement;

8. This Agreement may be signed in counterparts and when executed by all Parties
shall constitute one integrated agreement. A Party’s signature delivered by
facsimile transmission shall be deemed an original and is binding on such Party;

9. Each of the signatories hereto represents and warrants to be duly authorized
to fully and completely resolve the disputes described in this Agreement, make
the release contained in this Agreement, and to bind the party on whose behalf
the signatory has agreed to act to the terms and conditions contained in the
Action and/or this Agreement;

10. The Parties hereto represent and warrant that they have not assigned,
transferred, conveyed or released and discharged, voluntarily or involuntarily,
or by operation of law, to any other entity an interest in the disputes which
are the subject of this Agreement;

11. This Agreement represents the entire agreement concerning the matters
herein, is intended to be fully integrated, supersedes any and all prior
agreements concerning same, may not be amended except in a writing signed by all
of the Parties referring specifically to this Agreement, and shall be binding on
the Parties’ successors and assigns;



--------------------------------------------------------------------------------

12. The Parties each acknowledge that they have not executed this Agreement in
reliance on any representation, inducement, promise, agreement or warranty which
is not contained or referenced in this Agreement and that they have made such
independent investigation of the facts pertaining to the claims and this
Agreement, and of all matters pertaining to it, as it deems necessary, and that
they are relying solely upon their own investigation of the facts and are not
relying in any way (and acknowledges that it would be unreasonable to so rely)
upon any statement, silence, act or omission of any other party in entering into
this Agreement other than those representations specifically set forth in
writing herein;

13. This Agreement shall be construed and interpreted in accordance with the
laws of Nevada without regard to any conflicts of law.

 

FOR PLAINTIFF:       /s/ Derek Webb     11/4/07     Derek Webb     Dated   /s/
Derek Webb     11/4/07     Prime Table Games     Dated   /s/ Derek Webb    
11/4/07     Prime Table Games LLC     Dated   /s/ Derek Webb     11/4/07    
Hannah O’Donnell     Dated   FOR PROGRESSIVE:       /s/ Robert B. Ziems    
11/5/07     Progressive Games, Inc.     Dated   /s/ Robert B. Ziems     11/5/07
    Progressive Gaming International Corporation, f/k/a Mikohn Gaming
Corporation     Dated  